            Case 1:20-cv-10916-LGS Document 16 Filed 03/11/21 Page 1 of 1
                                   Timothy J. Straub                                                       Dentons US LLP
                                   Managing Associate                                           1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                   timothy.straub@dentons.com                                                 United States
                                   D   +1 212 768 6821
                                                                                 •• Salans FMC SNR Denton McKenna Long
                                                                                                            dentons.com




 March 10, 2021


 VIA ECF


 The Honorable Lorna G. Schofield
 United States District Judge
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square, Courtroom 1106
 New York, NY 10007


 Re:    Quezada v. Bragg Live Food Products, LLC: Case No. 20-cv-10916-LGS

 Dear Judge Schofield:

 We represent defendant Bragg Live Food Products, LLC (“Defendant”) in the above-referenced matter.
 Together with counsel for Plaintiff, we jointly and respectfully move the Court to stay all case deadlines in
 this action for forty five (45) days. This requested adjournment will permit the parties to finalize their
 efforts to bring about the voluntary dismissal of all claims asserted in this action without further litigation.
 Once those efforts are complete, the parties will file a stipulation of voluntary dismissal.

 We thank the Court for its courtesies and consideration.

                                                         Respectfully submitted,


                                                         /s/ Timothy J. Straub
                                                         Timothy J. Straub


 cc:     All counsel of record (by ECF)



The application is DENIED. The Court generally does not stay deadlines pending settlement
discussions. If the parties reach a settlement in principle, they shall file a letter updating the Court.

Dated: March 11, 2021
       New York, New York
